Name: Commission Regulation (EC) No 1418/2004 of 4 August 2004 determining the groups of high-quality varieties exempt from application of the quota buyback programme in raw tobacco for the 2004 harvest
 Type: Regulation
 Subject Matter: Europe;  plant product;  agricultural structures and production;  consumption;  production
 Date Published: nan

 5.8.2004 EN Official Journal of the European Union L 258/10 COMMISSION REGULATION (EC) No 1418/2004 of 4 August 2004 determining the groups of high-quality varieties exempt from application of the quota buyback programme in raw tobacco for the 2004 harvest THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organisation of the market in raw tobacco (1), and in particular the sixth indent of Article 14a thereof, Whereas: (1) In accordance with Article 34(2) of Commission Regulation (EC) No 2848/98 of 22 December 1998 laying down detailed rules for the application of Council Regulation (EEC) No 2075/92 as regards the premium scheme, production quotas and the specific aid to be granted to producer groups in the raw tobacco sector (2), the Commission must determine, on the basis of proposals from the Member States, which sensitive production areas and/or groups of high-quality varieties are to be exempt from the quota buyback programme. (2) Some Member States have asked for a number of high-quality varieties to be exempted from quota buyback for the 2004 harvest. These groups of high-quality varieties should therefore be determined for the 2004 harvest. (3) As Regulation (EC) No 2848/98 requires Member States to make public their intention to sell from 1 November, this Regulation should apply from 1 November 2004. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION: Article 1 The quantities of groups of high-quality varieties exempt from the quota buyback programme for the 2004 harvest are as follows: (a) in France:  Group III 2 576,480 tonnes; (b) in Portugal:  Group I 1 231,000 tonnes,  Group II 218,000 tonnes. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 1 November 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 215, 30.7.1992, p. 70. Regulation last amended by Regulation (EC) No 864/2004 (OJ L 161, 30.4.2004, p. 48). (2) OJ L 358, 31.12.1998, p. 17. Regulation last amended by Regulation (EC) No 1983/2002 (OJ L 306, 8.11.2002, p. 8).